Name: Commission Regulation (EEC) No 2913/85 of 18 October 1985 fixing the buying-in prices for hindquarters in the beef and veal sector valid with effect from 21 October 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 10. 85 Official Journal of the European Communities No L 279/31 COMMISSION REGULATION (EEC) No 2913/85 of 18 October 1985 fixing the buying-in prices for hindquarters in the beef and veal sector valid with effect from 21 October 1985 Whereas the joint presentation of the forequarter and hindquarter from the same half-carcase serves to facili ­ tate controls carried out by the intervention agency as regards respect for the rules governing quality and the classification of meats presented ; whereas, to this effect, provisions should be introduced enabling the intervention agencies to require that the two quarters be presented together ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Having regard to Council Regulation (EEC) No 1308/85 of 23 May 1985 fixing for the 1985/86 mar ­ keting year the guide price and intervention price for adult bovine animals (2), and in particular Article 3 (5) thereof, Whereas, pursuant to the provisions of Council Regu ­ lation (EEC) No 1302/73 of 15 May 1973 laying down general rules for intervention on the market in beef and veal (3), as last amended by Regulation (EEC) No 427/77 (4), the qualities and presentations of products bought in must be determined while taking account, on the one hand, of the need to ensure effective support for the market and balance between the market in question and that of rival animal products and, on the other hand, the Community's financial responsibilities in this field ; whereas buying-in operations should therefore be restricted to certain presentations ; Whereas, by Regulation (EEC) No 869/84 (*), the Council decided, by way of an experiment, to imple ­ ment for a period of three years the Community scale for the classification of carcases of adult bovine animals established under Regulation (EEC) No 1208/81 (*) in connection with intervention measures ; whereas the categories and qualities of products which may be bought in by the intervention agencies must therefore be defined on the basis of the said scale ; Whereas the maximum and minimum limits within which the Member States may vary the buying-in prices to take account of the classification subdivisions which they apply by virtue of Article 3 (3) of Regula ­ tion (EEC) No 1208/81 should be defined for each quality ; HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 21 October 1985, the interven ­ tion agencies shall purchase the hindquarters of certain qualities of adult bovine animals offered subject to the conditions laid down in Regulation (EEC) No 2226/78 f) at prices fixed for each product in the Annex hereto . 2 . The buying-in prices for each quality, referred to in paragraph 1 , may be increased by a maximum of 2 ECU or reduced by a maximum of 5 ECU to take account of the possible subdivision of each classifica ­ tion under the Community scale referred to in Article 3 (3) of Regulation (EEC) No 1208/81 . 3 . The Member States which proceed with the subdivision of classes foreseen in paragraph 2 are authorized to limit purchases into intervention to some of these sub-classes. 4. Subject to the conditions referred to above, only meats from male animals shall be eligible for buying-in operations. 5 . At the request of the intervention agency concerned, the operator shall present to the latter, together with the hindquarter offered, the forequarter from the same half-carcase . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 21 October 1985. 0 OJ No L 148, 28 . 6 . 1968 , p. 24. 0 OJ No L 137, 27 . 5 . 1985, p. 16. 3 OJ No L 132, 15 . 5 . 1973, p. 3 . (4) OJ No L 61 , 5. 3 . 1977, p. 16 . 0 OJ No L 90, 1 . 4 . 1984, p . 32. o OJ No L 261 , 26 . 9 . 1978, p. . 5.(*) OJ No L 123, 7. 5. 1981 , p. 3 . No L 279/32 Official Journal of the European Communities 19. 10. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1985. For the Commission Frans ANDRIESSEN Vice-President 19 . 10 . 85 Official Journal of the European Communities No L 279/33 DEUTSCHLAND  Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen : Kategorie A Klasse U2 Kategorie A Klasse U3 Kategorie A Klasse R2 Kategorie A Klasse R3 Kategorie C Klasse U3 Kategorie C Klasse R3 Kategorie C Klasse R4 Ã Ã Ã Ã Ã Ã   Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã µÃ Ã ¸Ã µÃ ¯Ã ±Ã  Ã Ã ¿Ã ¼Ã ®Ã  Ã ¼Ã µ 5 ÃÃ »Ã µÃ Ã Ã ­Ã : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R2 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R3 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · 02 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · 03  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã Ã ¿Ã ¼Ã ®Ã  pistola Ã ¼Ã µ 8 ÃÃ »Ã µÃ Ã Ã ­Ã : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R2 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R3 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · 02 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · 03 FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 3 cÃ ´tes : CatÃ ©gorie A classe U2 CatÃ ©gorie A classe U3 CatÃ ©gorie A classe R2 CatÃ ©gorie A classe R3 CatÃ ©gorie A classe 02 CatÃ ©gorie A classe 03 CatÃ ©gorie C classe U2 CatÃ ©gorie C classe U3 CatÃ ©gorie C classe U4 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe R4 CatÃ ©gorie C classe 03  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » : CatÃ ©gorie A classe U2 CatÃ ©gorie A classe U3 CatÃ ©gorie A classe R2 CatÃ ©gorie A classe R3 CatÃ ©gorie A classe 02 CatÃ ©gorie A classe 03 CatÃ ©gorie C classe U2 CatÃ ©gorie C classe U3 CatÃ ©gorie C classe U4 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe R4 CatÃ ©gorie C classe 03 IRELAND  Hindquarters, straight cut at third rib : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03  Hindquarters, ' pistola 'cut at eighth rib : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03 437,400 433,800 422,400 418,200 418,710 403,710 395,910 434,407 430,207 417,007 411,007 452,508 448,133 434,383 428,133 440,747 437,147 424,847 420,000 407,447 401,447 493,710 434,910 422,610 418,457 410,010 404,610 459,1 1 1 455,361 442,549 437,500 424,424 418,174 458,031 453,031 440,219 435,893 427,094 421,469 409,541 399,341 395,741 387,941 383,741 426,605 415,980 412,230 404,105 399,730 No L 279/34 Official Journal of the European Communities 19 . 10 . 85 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Kategori A : Slagtekroppe af unge ikke-kastrerede handyr pÃ ¥ under to Ã ¥r, Kategori C : Slagtekroppe af kastrerede handyr. Kategorie A : SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen, nicht kastrierten Tieren von weniger als 2 Jahren, Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren . Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age, Cate&amp;orv C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castres de moins de 2 ans, CatÃ ©gorie C : Carcasses d'animaux mÃ ¢les castrÃ ©s. Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni, Categoria C : Carcasse di animali maschi castrati . Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud, Categorie C : Geslachte gecastreerde mannelijke dieren . OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt BELGIQUE/BELGIÃ   Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes :  Achtervoeten, recht afgesneden op 5 ribben : CatÃ ©gorie A classe U2 / Categorie A klasse U2 CatÃ ©gorie A classe R2 / Categorie A klasse R2 CatÃ ©gorie A classe R3 / Categorie A klasse R3 CatÃ ©gorie A classe 02 / Categorie A klasse 02 CatÃ ©gorie A classe 03 / Categorie A klasse 03 CatÃ ©gorie C classe R3 / Categorie C klasse R3  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » :  Achtervoeten, pistola"-snit op 8 ribben : CatÃ ©gorie A classe U2 / Categorie A klasse U2 CatÃ ©gorie A classe R2 / Categorie A klasse R2 CatÃ ©gorie A classe R3 / Categorie A klasse R3 CatÃ ©gorie A classe 02 / Categorie A klasse 02 CatÃ ©gorie A classe 03 / Categorie A klasse 03 CatÃ ©gorie C classe R3 / Categorie C klasse R3 DANMARK  Bagfjerdinger, udskÃ ¥ret med 5 ribben : Kategori A klasse R2 Kategori A klasse R3 Kategori A klasse 02 Kategori A klasse 03 Kategori C klasse R3 Kategori C klasse 03  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler « : Kategori A klasse R2 Kategori A klasse R3 Kategori A klasse 02 Kategori A klasse 03 Kategori C klasse R3 Kategori C klasse 03 435,238 418,438 414,238 401,038 395,038 403,590 453,373 435,873 431,498 417,748 411,498 420,406 417,079 412,879 399,679 393,679 392,734 380,734 434,458 430,083 416,333 410,083 409,098 396,598 19 . 10 . 85 Official Journal of the European Communities No L 279/35 ITALIA  Quarti posteriori, taglio a 3 costole, detto pistola : Categoria A classe U2 Categoria A classe U3 Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 Categoria A classe 03  Quarti posteriori, taglio a 8 costole, detto pistola : Categoria A classe U2 Categoria A classe U3 Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 Categoria A classe 03 LUXEMBOURG  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes : CatÃ ©gorie A classe R2 CatÃ ©gorie A classe 02 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe 03  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » : CatÃ ©gorie A classe R2 CatÃ ©gorie A classe 02 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe 03 NEDERLAND  Achtervoeten, recht afgesneden op 5 ribben : Categorie A klasse R2 Categorie A klasse R3 UNITED KINGDOM A. Great Britain  Hindquarters, straight cut at third rib : Category C class U2 Category C class U3 Category C class U4 Category C class R3 Category C class R4  Hindquarters, ' pistola 'cut at eighth rib : Category C class U2 Category C class U3 Category C class U4 Category C class R3 Category C class R4 B. Northern Ireland  Hindquarters, straight cut at third rib : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03  Hindquarters, ' pistola 'cut at eighth rib : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03 486,320 480,605 465,365 460,920 446,950 440,600 486,320 480,605 465,365 460,920 446,950 440,600 419,893 402,493 403,723 391,723 437,389 419,264 420,545 408,045 418,931 414,731 415,328 410,528 400,328 395,528 387,728 432,634 427,634 417,009 412,009 403,884 409,541 399,341 395,741 387,941 383,741 426,605 415,980 412,230 404,105 399,730